Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 1/28/2020 have been examined, of which claims 1, 10 and 19 are independent.

Specification
The disclosure is objected to because of the following informalities: abstract line 2 and page 15 line 6 recite “artificial realty”, which appears to be typographical error for “artificial reality”.  
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 6, step 630 describes “disable communication a console”, which appears to be typographical error for “disable communication with a console” in view of specification page 23, line 25-26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 6, 8, 10, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0254798) in view of Kobayashi (US 20170289615)

 Regarding claim 1, Kim teaches a method (abstract: method for ensuring that augmented broadcasting metadata arrive at a receive terminal in a time more rapid as compared to a corresponding video frame by a predetermined time are provided) comprising: 
determining, by a console, an expected transmission end time of a first session for wireless transmission of image data indicating an image of artificial reality to a(image stream generating unit 110 is console, image stream is image data and metadata stream is additional data; fig. 1, 2, para 54: the encoded metadata are output according to a sending time. The sending time of the metadata has the very important meaning in view of media synchronization. The sending time of the metadata selects and transmits only metadata included in a predetermined time interval based on the presentation time and a system clock (the system clock which is a reference time for determining an image output time of the image source 100 and a sending time of the metadata of the metadata streamer (not shown) of the metadata stream generating unit 120 is used for time synchronization between two components)); 
determining, by the console, an expected process end time of generating additional data associated with the image of the artificial reality (para 54: the encoded metadata are output according to a sending time. The sending time of the metadata has the very important meaning in view of media synchronization. The sending time of the metadata selects and transmits only metadata included in a predetermined time interval based on the presentation time and a system clock (the system clock which is a reference time for determining an image output time of the image source 100 and a sending time of the metadata of the metadata streamer (not shown) of the metadata stream generating unit 120 is used for time synchronization between two components); para 59: presentation time t in fig 2 shows the time difference for generating metadata and image data); 
comparing, by the console, the expected transmission end time and the expected process end time (Para 57: in fig. 2, the sending time 250 of the metadata may be calculated based on the presentation time of each image frame of the image source; para 60-61: the metadata n 240, which are data required at the time of synchronization with an image frame of a time t 260, are transmitted before a corresponding frame. That is, a time difference is present between a sending time of the image frame k 220 and a sending time of the metadata n 240 corresponding to the image frame k, and the metadata n 240 are transmitted before the image frame k 220 by this time difference); and 
transmitting, by the console to the (para 61: when comparing the sending times of the metadata and the image frame corresponding thereto with each other, a time difference may be present, and the metadata may be transmitted in advance by the time difference to arrive at the terminal. Since the receive terminal should interpret information on an area at which an augmented content for the image frame k 220 is put in a corresponding video frame section and a related attribute through the corresponding metadata n 240 in order to output the augmented content based on a time t 260, the metadata n 230 should arrive at the terminal in at least a time more rapid than the time t 260 by the time difference).



However, Kobayashi teaches transmitting, by the console to the head wearable display in the first session, the additional data together with the image data (Para 247: in step S13, the control section 150 transmits the data of the frames and the frame identification information to each of the first display device 30 and the second display device 40; Para 314, fig 1: the first display device 30 and the second display device 40 configure the HMD 20 functioning as a head-mounted display device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time as taught by Kim with transmission of data and information to the head wearable device as taught by Kobayashi for the benefit of matching the videos displayed by the plurality of display devices by taking measures against the deviation as taught by Kobayashi in para 38.

 Regarding claim 10, Kim teaches a system (augmented broadcasting stream transmission device, fig 1) configured to: 
determine an expected transmission end time of a first session for wireless transmission of image data indicating an image of artificial reality to a (image stream generating unit 110 is console, image stream is image data and metadata stream is additional data; fig. 1, 2, para 54: the encoded , 
determine an expected process end time of generating additional data associated with the image of the artificial reality (para 54: the encoded metadata are output according to a sending time. The sending time of the metadata has the very important meaning in view of media synchronization. The sending time of the metadata selects and transmits only metadata included in a predetermined time interval based on the presentation time and a system clock (the system clock which is a reference time for determining an image output time of the image source 100 and a sending time of the metadata of the metadata streamer (not shown) of the metadata stream generating unit 120 is used for time synchronization between two components); para 59: presentation time t in fig 2 shows the time difference for generating metadata and image data), 
compare the expected transmission end time and the expected process end time (Para 57: in fig. 2, the sending time 250 of the metadata may be calculated based on the presentation time of each image frame of the image source; para 60-61: the metadata n 240, which are data required at the time of synchronization with , and 
configure the wireless communication interface to transmit, to the (para 61: when comparing the sending times of the metadata and the image frame corresponding thereto with each other, a time difference may be present, and the metadata may be transmitted in advance by the time difference to arrive at the terminal. Since the receive terminal should interpret information on an area at which an augmented content for the image frame k 220 is put in a corresponding video frame section and a related attribute through the corresponding metadata n 240 in order to output the augmented content based on a time t 260, the metadata n 230 should arrive at the terminal in at least a time more rapid than the time t 260 by the time difference).

Kim teaches the timing for sending image data and corresponding metadata in augmented broadcasting steam to a receive terminal. Kim does not specify that the receive terminal as discussed in para 61 is head wearable or head mount device. Further, the reference is silent about structural components of the broadcast device. 

 a system (display system 100, fig 5) comprising: a wireless communication interface (wireless communication section 190, fig 5); and a processor (processor 140, fig 5); processor to configure the wireless communication interface (para 157: the wireless communication section 190 transmits, according to the control by the main processor 140, video data forming content data to each of the first display device 30 and the second display device 40) to transmit, to the head wearable display in the first session, the additional data together with the image data (Para 247: in step S13, the control section 150 transmits the data of the frames and the frame identification information to each of the first display device 30 and the second display device 40; Para 314, fig 1: the first display device 30 and the second display device 40 configure the HMD 20 functioning as a head-mounted display device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time as taught by Kim with transmission of data and information to the head wearable device as taught by Kobayashi for the benefit of matching the videos displayed by the plurality of display devices by taking measures against the deviation as taught by Kobayashi in para 38.

 Regarding claim 3 and 12, Kim further teaches 
transmitting, by the console to the than the expected transmission end time (frame and metadata at sending time 250, fig 2; fig 2-4; para 61: when comparing the sending times of the metadata and the image frame corresponding thereto with each other, a time difference may be present, and the metadata may be transmitted in advance by the time difference to arrive at the terminal. Since the receive terminal should interpret information on an area at which an augmented content for the image frame k 220 is put in a corresponding video frame section and a related attribute through the corresponding metadata n 240 in order to output the augmented content based on a time t 260, the metadata n 230 should arrive at the terminal in at least a time more rapid than the time t 260 by the time difference).

Furthermore, Kobayashi teaches transmitting, by the console to the head wearable display in the first session, the additional data together with the image data (Para 247: in step S13, the control section 150 transmits the data of the frames and the frame identification information to each of the first display device 30 and the second display device 40; Para 314, fig 1: the first display device 30 and the second display device 40 configure the HMD 20 functioning as a head-mounted display device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time as taught by Kim with transmission of data and information to the head wearable device as taught by Kobayashi for the benefit of matching the videos displayed by the plurality of display devices by taking measures against the deviation as taught by Kobayashi in para 38.

 Regarding claim 4 and 13, Kim further teaches  
extending, by the console according to the expected process end time, the first session, in response to the expected process end time being larger than the expected transmission end time (para 70: the metadata streamer 520 receives the augmented broadcasting metadata from the augmented broadcasting authoring server 510 in real time or non-real time, particularly in the case of receiving the metadata in non-real time, the metadata is stored in the streamer 520 before transmission; the case of non-real time metadata, the metadata is generated and stored based on presentation time (time difference to generate metadata after image data) and sending time, which is extension of time); and 
transmitting, by the console to the (Para 70: the metadata streamer 520 calculates the sending time based on the presentation time, the network arriving time, and the traffic transfer time for each metadata, encodes the metadata corresponding to a transmission range to generate the metadata stream, and transmits the metadata stream to the re-multiplexing unit 140, the transmitted metadata stream is multiplexed with the image stream and the PSIP data, such that the augmented broadcasting stream is generated; the generated augmented broadcasting stream is transmitted to the receive terminal).

Furthermore, Kobayashi teaches transmitting, by the console to the head wearable display the additional data together with the image data (Para 247: in 

 Regarding claim 6 and 15, Kim further teaches  
transmitting, by the console to the head wearable display in the first session, timing information indicating the expected process end time, in response to the expected process end time being larger than the expected transmission end time (para 53: the metadata includes various attribute information. A presentation time among the attribute information in the metadata, which is a frame output time of a video image, includes a relative time from a video image start time to a current time; as shown in fig 2, presentation time is time required for generating metadata after the image data; thus, metadata including the presentation time information indicates timing information indicating the expected process end time to generate and synchronize metadata); and 
transmitting, by the console to the (para 100-101: the metadata interpreting unit 1030 may require a predetermined time until the image source is received since the metadata may arrive at the receive terminal in a more rapid time by a predetermined time as described above in synchronizing the requested augmented content and the image source with each other, therefore, the metadata interpreting unit 1030 may store the received metadata or the received augmented content in the storing buffer 1060; the reception of metadata, storage of metadata until the image data reception, indicates the transmission of the metadata being at different time than corresponding image data).

Furthermore, Kobayashi teaches transmitting, by the console to the head wearable display the additional data (Para 247: in step S13, the control section 150 transmits the data of the frames and the frame identification information to each of the first display device 30 and the second display device 40; Para 314, fig 1: the first display device 30 and the second display device 40 configure the HMD 20 functioning as a head-mounted display device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time as taught by Kim with transmission of data and information to the head wearable device as taught by Kobayashi for the benefit of matching the 

 Regarding claim 8 and 17, Kim further teaches  
selecting, by the console, one or more processes to generate a subset of the additional data, in response to the expected process end time being larger than the expected transmission end time (para 53: the metadata includes various attribute information; a presentation time among the attribute information in the metadata, which is a frame output time of a video image, includes a relative time from a video image start time to a current time); 
performing, by the console, the selected one or more processes to generate the subset of the additional data (para 81: step 720, the metadata stream generating unit generates metadata related to an augmented content of an augmented broadcasting service based on the image source to generate a metadata stream); and 
transmitting, by the console to the head wearable display in the first session, the subset of the additional data together with the image data (para 84: in the re-multiplexing step 730, the re-multiplexing unit receives the image stream, the metadata stream, and the signaling information as inputs, multiplexes the image stream, the metadata stream, and the signaling information to generate an augmented broadcasting stream, and transmits the generated augmented broadcasting stream to the receive terminal).


Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0254798) in view of Kobayashi (US 20170289615) in further view of Satake (US 20180253897) 

 Regarding claim 2 and 11, Kim in view of Kobayashi teaches the limitations of the parent claims. 

Kim in view of Kobayashi fails to teach, but Satake teaches  
receiving, by the console from the head wearable display, information indicating a location and an orientation of the head wearable display (fig. 1, para 61: HMD 120 includes both sensor 190 and the HMD sensor 410; fig 2, para 84: HMD sensor communicates with computer 200; para 166: in step S1134, the HMD sensor 410 detects the position and the inclination of the HMD 120 based on a plurality of infrared rays emitted from the HMD 120. The detection results are output to the computer 200 as motion detection data); 
generating, by the console, the image data indicating the image of the artificial reality according to the received information (para 171: in Step S1180, the processor 210 generates field-of-view image data based on the operation of the controller 300 by the user 5; the communication control module 540 outputs the generated field-of-view image data to the HMD 120); and 
generating, by the console, the additional data associated with the image of the artificial reality (para 197: synchronization module 1427 reads the image data . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time and corresponding to head mounted device as taught by Kim and Kobayashi with data of head wearable device being based on location and orientation of the device as taught by Satake for the benefit of controlling the avatar object in accordance with the line-of-sight data based on the synchronized timing as taught by Satake in para 6.

Regarding claim 9 and 18, Kim in view of Kobayashi teaches the limitations of the parent claims. 

Kim in view of Kobayashi fails to teach, but Satake teaches 
mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; 
hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display (para 308: in Step S2630, the processor 210 detects motion of the user 5, and transmits a detection result to the computer 200B, which is the chat partner; the motion of the user 5 includes, for example, the movement of the line of sight of the user 5, the facial expression of the face, and the ; or 
eye tracking data indicating a gaze direction of the user of the head wearable display (para 308: in Step S2630, the processor 210 detects motion of the user 5, and transmits a detection result to the computer 200B, which is the chat partner; the motion of the user 5 includes, for example, the movement of the line of sight of the user 5, the facial expression of the face, and the movement of the hand; the result of detecting the motion of the user 5 may include, for example, eye tracking data, face tracking data, and hand tracking data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmission of image and metadata in augmented stream based on sending time and corresponding to head mounted device as taught by Kim and Kobayashi with data of head wearable device being based on location and orientation of the device as taught by Satake for the benefit of controlling the avatar object in accordance with the line-of-sight data based on the synchronized timing as taught by Satake in para 6.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 5, 7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(1) Durham et al. (US 20170084084): abstract: method for tracking a user's gaze within a virtual-reality environment comprises generating a user coordinate system within a virtual space; para 67: using the information generated by an analytics engine, disclosed embodiments can provide information relating to the visual “impressions” a user has with a particular hotspot; the information can comprise session time and duration, session content, user gaze and session behavioral data, number of times experienced by a user, geolocation of a user, video metadata, enriched user and device data, product hotspot metadata, tracking of hotspot engagement versus impressions or exposures.

(2) Menezes et al. (WO 2017031385): abstract: receive asynchronous session data, the asynchronous session data comprising at least one image, camera pose data associated with the at least one image, and surface reconstruction data associated with the camera pose data; select a field of view position; and edit the asynchronous session data by adding/amending/deleting at least one annotation object based on the selected field of view. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.